—In an action by a vendee for specific performance of a contract for the sale of real property, with an abatement in the purchase price, the appeal is from so much of a judgment entered after trial as dismissed the complaint. The abatement was based on a claim that there was a deficiency of about 600 square feet in the property which, according to the contract, was to contain 91,775 square feet. Judgment insofar as appealed from unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.